DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Re claim 1, line 1, is indefinite because it recites the broad recitation “a pole”, and the claim also recites “preferably a street pole” which is the narrower statement of the range/limitation.
Claim 13, line 1, the preamble is confusing. It appears to repeat the same limitation of claim 1.
Claims 2-12, 14 are included because of their dependencies.
Appropriate correction is required.

Allowable Subject Matter
Re claim 1, Armstrong et al disclose an elongated, electric conductive bracket (110) extending along an axis and attachable to a pole (5), and a modular housing  comprising: 
 a base (130, 140) mountable onto the bracket; 
a cover (190) mounted onto the base, the cover and the base enclosing a chamber (Fig 1); and 
 a plate-shaped, axially extending, elongated electric conductive carrier (136, 143) provided inside the chamber, but does not disclose an electrically grounded connection, the conductive carrier in electrically grounded connection to the bracket.

pre-mounting electric equipment (12) on a plate-shaped, elongated, electric conductive carrier (136, 143); mounting in an elongated, electric conductive bracket (110) in an axial direction to a street pole (5) along the length of the street pole; 
mounting a base (130, 140) onto the bracket; 
 mounting of the plate-shaped, elongated carrier (136, 143) in axial direction onto the base, 
mounting of a cover (190) onto the base, thus forming a chamber in which the carrier with electric equipment is accommodated (Fig 1), but does not disclose an electrically grounded connection and  the carrier is in electrically grounded connection with the bracket.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
			
Communication

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hung V Ngo/
Primary Examiner, Art Unit 2847